EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 20 to 21 are allowable because the prior art of record does not disclose or reasonably suggest a method and system for determining a contextualized representation of words from text, comprising: (a) initializing a list of token embeddings, each of the token embeddings corresponding to a tokenized word from text in a corpus of text, (b) generating a graph (Gs) for a group of consecutive words s from the text, said graph including binary relations between pairs of tokenized words of the group of consecutive words, (c) selecting the token embeddings representing the words of the group of consecutive words from the list of token embeddings, (d) computing a tensor of binary relations as the product between a matrix of the selected token embeddings and a tensor representing discourse relations, the computed tensor representing the binary relations between the pairs of tokenized words, (e) computing a loss using the computed tensor, (f) optimizing the list of token embeddings using the computed loss, and (g) repeating (b) – (f) until the computed loss is within a predetermined range.
Specifically, the prior art of record does not disclose or reasonably suggest the limitation of “computing a tensor of binary relations as a product between a matrix of the selected token embeddings and a tensor representing discourse relations”.  Liu et al. (“Implicit Discourse Relation Classification via Multi-Task Neural Networks”) discloses that multiple filters can model arguments pairs as a three dimensional tensor.  (CNNs: Modeling Argument Pairs: Page 3, Right Column: Figure 1)  However, even if argument pairs can be modeled as a three dimensional tensor, Liu et al. does not clearly disclose computing a tensor of binary relations as a product between a matrix of selected token embeddings and a tensor representing discourse relations.  That is, even if a tensor is defined as a generalized representation of a vector and a matrix, these specific tensors of binary relations and discourse relations are not clearly disclosed by Liu et al. 
Applicants’ Specification, ¶[0062], describes a rank-3 tensor, Ts: r x |s| x |s| of relations between tokens in a sentence s that is obtained by multiplying Es and EsT: s x d by R: r x d x d of relation tensor embeddings.  Similarly, this appears to be represented by a term ‹ei’s, Rk’, ej’s› in an equation to calculate a loss Tlosss at ¶[0009], ¶[0045], and ¶[0066] of the Specification.  Additionally, Applicants’ Specification, ¶[0067], states that a relations tensor Ts for a sentence s is approximated by 
Es(|s|xd)              
                •
            
         R(d x r x d) • EsT(|s|xd), where R(d x r x d) is a tensor of all relations.  
The Specification, ¶[0036] - ¶[0042], states an objective of more accurately predicting implicit discourse relations that may be less costly in terms of computing resources and that provides similar and more accurate results.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 10, 2022